592 N.W.2d 129 (1999)
In re Petition for DISCIPLINARY ACTION AGAINST Dean Milton MARGOLIS, an Attorney at Law of the State of Minnesota.
No. C8-96-2058.
Supreme Court of Minnesota.
May 5, 1999.

ORDER
Effective December 10, 1997, this court suspended the petitioner, Dean Milton Margolis, from the practice of law for a period of 12 months. In Re Disciplinary Action Against Margolis, 570 N.W.2d 688, 692 (Minn.1997). On November 9, 1998, the petitioner filed a petition for reinstatement. A Panel of the Lawyers Professional Responsibility Board held a hearing on a petition on March 23, 1999. On April 13, 1999, the Panel filed its findings of fact, conclusions, and recommendation. The Panel recommended that this court reinstate the petitioner to the practice of law, subject to certain conditions. The Director of the Office of Lawyers Professional Responsibility concurs with the Panel's recommendation.
The court, having considered all of the facts and circumstances surrounding this matter, the petition for reinstatement, and the Panel recommendation, NOW ORDERS:
1. That the petitioner, Dean Milton Margolis, hereby is reinstated to the practice of law.
2. That the petitioner's reinstatement is conditioned on the following:
a. That for a period of two years from the date of this order, petitioner shall not be subject to probation so long as he is employed by and offices with a firm of Minnesota licensed attorneys. Petitioner and his employer shall send letters verifying his employment to the Director's Office upon his first employment and at six-month intervals until the two-year period has passed; and
b. That for a period of two years from the date of this order, petitioner shall not engage in the solo practice of law except under conditions of supervised probation, *130 as determined by the Director, and shall not commence the solo practice of law during that period until a supervisor, approved by the Director's Office, signs a consent to supervise.
BY THE COURT:
/s/Alan C. Page
Associate Justice